 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 Nevada Bar No. 13644
   DANIEL D. HOLLINGSWORTH
 3 Assistant United States Attorney
   Nevada Bar No. 1925
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 Telephone: 702-388-6336
   Email: Daniel.Hollingsworth@usdoj.gov
 6 Attorneys for the United States of America

 7

 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA ,                   2:15-CR-285-APG-PAL
11
                  Plaintiff,                      Government’s Unopposed Motion To
12                                                Extend the Time to Respond to Motion for
           v.                                     Release of Funds for Purposes of Paying
13                                                Civil Settlement (ECF No. 249)
   CHARLES BURTON RITCHIE and
14 BENJAMIN GALECKI,                              (Third Request)
15                Defendants.

16          The United States of America respectfully moves this Court for an Order extending

17 the time for the government to respond to defendants’ Motion for Release of Funds for

18 Purposes of Paying Civil Settlement (ECF No. 249). The original deadline for responding to

19 the Motion was January 3, 2019. In the first request, the government requested an extension

20 of time to and including January 17, 2019, that this Court granted (ECF Nos. 250, 251). The

21 government requested a second extension of time to and including February 15, 2019, that

22 this Court granted (ECF Nos. 225 and 256). The government requests a third extension of

23 time to and including February 25, 2019.

24          The grounds for extending the time are as follows.

25          On February 8, 2019, the undersigned counsel contacted Richard Schonfeld,

26 counsel for defendants by phone who agreed to this extension of time because of the reasons

27 cited below.

28 / / /
 1           The undersigned has a large and active case load. Due to the recent government

 2   shutdown, undersigned was furloughed and work accumulated that must be addressed

 3   immediately in other criminal cases because of upcoming sentencing hearings. Undersigned

 4   has worked extremely hard and efficiently to meet all the deadlines, but he has not had time

 5   to address the Response.

 6           The Asset Forfeiture Unit (AFU) in the United States Attorney’s Office for the

 7   District of Nevada (USAO) is understaffed. AFU lacks two paralegal specialists and one full

 8   time forfeiture Assistant United States Attorney (AUSA) in Las Vegas and one AUSA in

 9   Reno, Nevada. The undersigned is currently the only forfeiture AUSA in the USAO. The

10   forfeiture criminal cases in Reno, Nevada, have been added to undersigned’s workload.

11   Between the lack of staff, the lack of forfeiture AUSAs, the shutdown, and the criminal

12   forfeiture workload, the forfeiture work in the USAO has backed up significantly. The

13   undersigned is doing the best he can under the circumstances.

14           This Motion is not submitted solely for the purpose of delay or for any other

15   improper purpose.

16           This Court should grant an extension of time to, and including, February 25, 2019,

17   for the United States to respond to defendants’ motion (ECF No. 249).

18          DATED: February 8, 2019.

19                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
20
                                                /s/ Daniel D. Hollingsworth
21                                              DANIEL D. HOLLINGSWORTH
                                                Assistant United States Attorney
22

23
                                                IT IS SO ORDERED:
24

25

26                                              ______________________________ __
                                                HONORABLE ANDREW P. GORDON
27                                              UNITED STATES DISTRICT JUDGE
28                                                       2/11/2019
                                                DATED: ________________________
                                                  2
